DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Final Action mailed on 12/07/20 has been withdrawn.

Claim Rejections - 35 USC § 112
3.	Claims 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 49 and 51, how is “in the first position, the power connector does not extend within a sweep of a rail of the shelf which selectively couples the outer casing to the shelf”

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claims 28-31, 35-41 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (7,924,557).

an outer casing (11, figure 2) selectively couplable to the shelf (figure 8), and 
a body (13 and 15, figure 2) mounted to the outer casing (figure 4) for movement between first and second positions relative to the outer casing, the body including a coupling mechanism (15, figure 6) for contact with a power supply of the rack assembly when the shelf is mounted in the rack assembly (the coupling mechanism is physically contacted with the power supply and don’t need to directly contacts with the power supply) , wherein the body is moveable relative to the outer casing between the first position in which the coupling mechanism (15) is extended beyond the outer casing (figure 6) and the second position in which the coupling mechanism is positioned entirely within the outer casing (figure 5).
Regarding claim 38, a shelf (100, figure 8) for mounting in a rack assembly (a computer or an electronic device, column 1, lines 38-39), the shelf comprising:
a power connector comprising:
an outer casing (21 (figure 8); 30 (figure 2) and 11 (figure 2)) fixedly coupled to the shelf (figure 8), and
a body (13 and 15, figure 2) mounted with the outer casing (figure 5) for movement relative to the outer casing between first and second positions, the body 
Regarding claims 29 and 39, a biasing mechanism (14, figures 4 and 5) coupled to the body (15), the biasing mechanism arranged to bias the body towards the first position (figure 6).
Regarding claims 30 and 40, figure 6 shows the biasing mechanism is a compression spring (14) positioned between the body and the outer casing.
Regarding claims 31 and 41, figure 5 shows a biasing mechanism (16) coupled to the body (couple by 17, column 2, lines 60-67), the biasing mechanism arranged to bias the body towards the second position.
Regarding claims 35 and 45, figure 5 shows an actuator (151) operable to move the body (15) from the first position to the second position.
Regarding claims 36 and 46, figure 6 shows an actuator (151) operable to move the body (15) from the second position to the first position.
.
6.	Claims 28, 32, 38, 42 and 48-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fricker et al. (9,781,858).
Regarding claim 28, Fricker et al. discloses a power connector for an electronic system including a shelf (102, figure 1) for mounting in a rack assembly (a backplane), the power connector comprising:
an outer casing (124, figure 1) selectively couplable to the shelf (figure 6A), and  
a body (120 and 121, figure 1) mounted to the outer casing (figure 1) for 
movement between first and second positions relative to the outer casing, the body including a coupling mechanism (304 of each of 120 and 121, figures 3A and 4, column 7, lines 16-18) for contact with a power supply (the coupling mechanism is physically contacted with the power supply and don’t need to directly contacts with the power supply) of the rack assembly when the shelf is mounted in the rack assembly, wherein the body is moveable relative to the outer casing between the first position in which the coupling mechanism (304) is extended beyond the outer casing (figure 6A) and the second position in which the coupling mechanism is positioned entirely within the outer casing (figure 6B).

a power connector comprising;
an outer casing (124, figure 1) fixedly coupled to the shelf (figure 6A), and 
a body (120 and 121, figure 1) mounted to the outer casing for movement relative to the outer casing between first and second positions, the body including a coupling mechanism (304 of each 120 and 121, figure 3A, column 7, lines 16-18) for contact with a power supply (the coupling mechanism is physically contacted with the power supply and don’t need to directly contacts with the power supply) of the rack assembly when the shelf is mounted in the rack assembly, wherein the body is moveable between the first position in which the coupling mechanism (304) is extended beyond the outer casing (figure 6A) and the second position in which the coupling mechanism is retracted within the outer casing (figure 6B).
Regarding claims 32 and 42, figure 5C and 5D show the coupling mechanism includes a first contact (304 of 120) and a second contact (304 of 121) each configured to contact the power supply, and wherein the first contact is arranged to contact the power supply before the second contact contacts the power supply (figure 5D).
Regarding claims 48 and 50, figures 5A and 6A show in the first position, the power connector is extended within a sweep (504) of a rail (110) of the shelf which selectively couples the outer casing to the shelf.
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fricker et al. (9,781,858) in view of Li (7,924,557).
Regarding claims 34 and 44, Fricker et al. disclose a shelf (114, figure 1) for mounting in a rack assembly (102), a power connector comprising an outer casing (124, figure 1) fixedly coupled to the shelf (figure 1) in claims 28 and 38, and the body including a ramp (a slot between 310 and 304, figure 3B) for contacting a rail (110, figure 6B) of the rack assembly, except for the ramp having an inclined surface.
Li, figure 6 shows the ramp (137) having inclined surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to .


Allowable Subject Matter
9.	Claims 33 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 32-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
11.	In the argument submitted on 01/08/21, Applicant argues: “Li’s latch member 13 has no electrical features. Li’s latch 13 cannot reasonably constitute the coupling mechanism for contact with a power supply, as recited in claim 28.”
The Examiner disagrees.  The limitations: “the coupling mechanism for contact with a power supply” don’t need to have an electrical connection between a power supply and the coupling mechanism, the coupling mechanism can physically contact with a power supply.  The coupling mechanism also physically contact with the power supply by other elements between the coupling mechanism and the power supply, not need to directly contact between the coupling mechanism and the power supply.
Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        02/23/21.